Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 1 of 14 PageID 1




                  UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

  Regis Smith.

        Plaintiff,
                                             Case No:       8:21-cv-1757
        v.

  Williams, Rush & Associates,                     JURY TRIAL DEMANDED
  LLC, and Sean Williams,

        Defendants.

                 COMPLAINT AND JURY TRIAL DEMAND

        COMES NOW the Plaintiff, Regis Smith (“Mr. Smith”), by and

  through his attorneys, Seraph Legal, P.A., and complains of the Defendants,

  Williams, Rush & Associates, LLC (“WRA”), Sean Williams (“Williams”)

  (collectively, “the Defendants”) and states as follows:


                        PRELIMINARY STATEMENT

        1.     This is an action brought by Mr. Smith against WRA for violations

  of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”),

  the Florida Consumer Collection Practices Act, Section 559.55, Florida Statutes

  et. seq. (“FCCPA”).



                         JURISDICTION AND VENUE

                                    Page 1 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 2 of 14 PageID 2




        2.      This Court has jurisdiction of Mr. Smith’s FDCPA claims

  pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

        3.      This Court has supplemental jurisdiction for Mr. Smith’s state law

  claim pursuant to 28 U.S.C. § 1367 and Section 559.77(1) Florida Statutes.

        4.      Venue is proper in Middle District of Florida, pursuant to 28

  U.S.C. §1391(b)(2), because the events giving rise to this cause of action

  occurred within this District.

                                     PARTIES

        5.      Mr. Smith is a natural person residing in Hillsborough County,

  Florida and is a “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3),

  the FCCPA, and Section 559.55(8), Florida Statutes.

        6.      WRA is a Texas limited liability corporation with a primary

  business address of 4144 N. Central Expressway, Ste. 945, Dallas, TX 75204.

        7.      WRA is registered as a Foreign Corporation in the State of

  Florida; its registered agent is Northwest Registered Agent, LLC, 3030 N.

  Rocky Point Dr., Suite 150A, Tampa, FL 33607.

        8.      Williams is the managing member and founder of WRA, and,

  according to his LinkedIn profile, has been involved in the collections industry

  since 2003.




                                    Page 2 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 3 of 14 PageID 3




        9.     Williams is involved in the day-to-day operations of WRA, and is

  the individual responsible for the determination of, and implementation of, the

  policies and procedures of WRA.

        10.    Williams has the ability review any collection communications

  made by WRA.

        11.    Williams is responsible for reviewing any and all regulations

  affecting his business, or alternatively, is responsible for hiring personal to

  ensure the company he manages is in compliance with those regulations.

        12.    Williams is also aware of any complaints filed against WRA

  through the Better Business Bureau, the Consumer Financial Protection

  Bureau, any state Attorney General office, or court of law.

        13.    The Defendants are “debt collectors” within the meaning of the

  FDCPA and FCCPA, 15 U.S.C. § 1692a(6) and Section 559.55(7), Florida

  Statutes, respectively, in that the Defendants use an instrumentality of

  commerce, including the U.S. mail and / or telephone, interstate and within the

  state of Florida, for their business, the principal purpose of which is the

  collection of debts, and/or they regularly collect or attempt to collect, directly

  or indirectly, debts owed or due or asserted to be owed or due another.

        14.    WRA was licensed to collect consumer debts and held a Florida

  Consumer Collection Agency License (“CCA License”) issued by the Florida


                                    Page 3 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 4 of 14 PageID 4




  Office of Financial Regulations, license number CCA9903284; the CCA

  License expired on December 31, 2014 and has not been renewed or reinstated

  as of the date of this filing. SEE PLAINTIFF’S EXHIBIT A.

          15.   Section 559.553(1), Florida Statutes, states: “A person may not

  engage in business in this state as a consumer collection agency or continue to

  do business in this state as a consumer collection agency without first registering

  in accordance with this part, and thereafter maintaining a valid registration.”


                           FACTUAL ALLEGATIONS

          16.   Supposedly, Mr. Smith incurred a debt related to tuition expenses

  at Tampa Truck Driving School (“Tampa Truck”) in Tampa, Florida (the

  “alleged Debt” or “Debt”).

          17.   The Debt arose from personal educational expenses, and therefore

  meets the definition of “debt” under the FDCPA, 15 U.S.C. § 1692a(5), and the

  FCCPA, Section 559.55(6), Florida Statutes.

          18.   Within the past year, WRA began collecting the debt alleged as

  owed.

          19.   The WRA collection agent stated that she was calling from WRA,

  and that the call was an attempt to collect a debt.




                                     Page 4 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 5 of 14 PageID 5




        20.    The WRA agent also claimed that WRA could cause Mr. Smith’s

  driver’s license to be suspended for non-payment of debt, and WRA would also

  cause a negative entry to appear on his “Drive-A-Check” report from HireRight.

        21.    More commonly called a “DAC report,” the Drive-a-Check tool

  by HireRight is utilized by companies which employ professional drivers to

  screen prospective applicants.

        22.     The DAC report provides details on drug and alcohol problems,

  accidents, length of time employed in professional driving, eligibility for rehire

  with past employers, and other relevant information that is dispositive towards

  hiring.

        23.    A great number of trucking companies and other entities which

  employ professional drivers utilize DAC reports to pre-screen prospective

  applicants, and therefore negative information on an applicant’s DAC report

  creates significant impediments to obtaining future employment.

        24.    A DAC report does not, however, contain information about

  consumer debts or loans.

        25.    Therefore, the debt WRA’s agent sought to collect from Mr. Smith

  could never be placed on his DAC Report.

        26.    Beyond this, WRA is not a trucking company, and therefore

  cannot furnish any information to HireRight’s DAC database.


                                    Page 5 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 6 of 14 PageID 6




         27.   At no point did WRA intend, much less have any ability to, report

  any information to HireRight’s DAC database.

         28.   The phrase “DAC report” is not well known to the general

  population, but it is critically important to employees within the professional

  driving industry.

         29.   The Defendant’s intentionally used this industry-specific and

  relativity obscure terminology in order to frighten consumer’s like Mr. Smith

  into paying the debt.

         30.   WRA empty threats to report negative DAC information were

  simply a ruse to scare consumers like Mr. Smith into paying debts.

         31.   Many consumers, and especially an unsophisticated one, would

  be cajoled into paying a debt, even if disputed, if a debt collector appeared to

  have the knowledge, ways and means to electronically blacklist them from being

  able to work in the industry again.

         32.   WRA also had no ability, nor intention, to cause Mr. Smith’s

  driver’s license to be suspended.

         33.   No Florida law allows for a consumer’s driver’s license to be

  suspended for an unsecured consumer credit transaction like a private school’s

  tuition.




                                      Page 6 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 7 of 14 PageID 7




         34.    The Defendants thus intentionally and willfully made false

  representations about what legal rights could be invoked and enforced in the

  event of nonpayment.

         35.    The Defendants are not attorneys and had no authority, nor

  intention, of suing Mr. Smith for any alleged unpaid debt.

         36.    Yet, WRA’s name – Williams, Rush & Associates – effectively

  mimics the nomenclature commonly used by law firms, and would sound like a

  law firm to an unsophisticated consumer, especially when accompanied by

  corresponding threats of wage garnishment, etc.

         37.    Prior to March 17, 2021, Mr. Smith advised WRA’s agent that he

  was represented by undersigned counsel regarding this debt.

         38.    On March 17, 2021, WRA called Mr. Smith directly in an attempt

  to collect the debt.

         39.    Once again, on April 16, 2021, WRA called Mr. Smith directly

  and attempted to collect the debt using the tactics described herein.

         40.    At all times relevant, the Defendants lacked a valid Florida CCA

  License, a prerequisite to legally collect consumer debts in Florida.

         41.    Defendants attempted to collect the Debt, which originated from

  a college in Tampa, Florida, after it was attended by a Florida resident, despite

  lacking a valid Florida CCA License.


                                    Page 7 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 8 of 14 PageID 8




         42.    WRA did not mail, within five days of initial communication,

  written notice containing: (1) the amount of the Debt; (2) the name of the

  creditor to whom the Debt is owed; (3) a statement that unless the consumer,

  within thirty days after receipt of the notice, disputes the validity of the Debt, or

  any portion thereof, the Debt will be assumed to be valid by the debt collector;

  (4) a statement that if the consumer notifies the debt collector in writing within

  the thirty-day period that the Debt, or any portion thereof, is disputed, the debt

  collector will obtain verification of the Debt or a copy of a judgment against the

  consumer and a copy of such verification or judgment will be mailed to the

  consumer by the debt collector; or, (5) a statement that, upon the consumer's

  written request within the thirty-day period, the debt collector will provide the

  consumer with the name and address of the original creditor, if different from

  the current creditor.

         43.    Mr. Smith has hired the aforementioned law firm to represent him

  in this matter and is obligated to pay its reasonable fees.

                             COUNT I
               DEFENDANTS’ VIOLATIONS OF THE FDCPA

         44.    Mr. Smith adopts and incorporates paragraphs 1 – 43 as if fully

  restated herein.




                                      Page 8 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 9 of 14 PageID 9




        45.      The Defendants violated 15 U.S.C. § 1692e and 1692e(10) by

  making false and/or deceptive representations in connection with the collection

  of a debt and/or to obtain information about a consumer when WRA:

              (a) claimed it could collect a debt which originated in Tampa, Florida

                 from a Florida resident without being legally licensed to collect

                 debt in Florida;

              (b) claimed that they could cause a negative entry to appear on Mr.

                 Smith’s DAC report, when the Defendants had no such ability or

                 intention.

        46.      The Defendants violated 15 U.S.C. § 1692e(2)(a) when they made

  a false representation about the character, amount, or legal status of the Debt

  by:

              (a) claimed it could collect a debt which originated in Tampa, Florida

                 from a Florida resident without being legally licensed to collect

                 debt in Florida;

              (b) claimed that they could cause a negative entry to appear on Mr.

                 Smith’s DAC report, when the Defendants had no such ability or

                 intention;

              (c) that the Defendants could cause Mr. Smith’s Florida driver’s

                 license to be suspended for non-payment of an unsecured debt; and


                                      Page 9 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 10 of 14 PageID 10




          47.   The Defendants violated 15 U.S.C. § 1692e(5) when they, in

   phone calls and via their website, threatened action not intended to be taken,

   e.g. legal action to collect the Debt and garnishment of wages to effect validation

   of a debt, wage garnishment without due process, and the appearance of a

   negative entry on a DAC report.

          48.   The Defendants violated 15 U.S.C. § 1692e(5) when they claimed

   they could cause Mr. Smith’s driver’s license to be suspended for non-payment

   of an unsecured debt.

          49.    The Defendants violated 15 U.S.C. § 1692c(a)(2) when they

   attempted to collected the Debt from Mr. Smith directly after receiving notice

   that he was represented by the undersigned counsel regarding the Debt.

          50.   The Defendants violated 15 U.S.C. § 1692f when they used unfair

   and/or unconscionable means to collect or attempt to collect a debt, when

   Williams, as managing member of WRA, instructed his agents to threaten

   negative reporting to DAC – something Williams knows is impossible for WRA

   to actually do, yet nonetheless effective in collecting debt, since the consumer

   would believe his reputation would be permanently tarnished by such a report.

          51. The Defendants violated 15 U.S.C. § 1692g(a) when they failed to

   mail written notice to Mr. Smith within five days of initial communication,

   stating:


                                     Page 10 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 11 of 14 PageID 11




               (a) the amount of the Debt;

               (b) the name of the creditor to whom the Debt is owed;

               (c) a statement that unless the consumer, within thirty days after

                  receipt of the notice, disputes the validity of the Debt, or any

                  portion thereof, the Debt will be assumed to be valid by the debt

                  collector;

               (d) a statement that if the consumer notifies the debt collector in

                  writing within the thirty-day period that the Debt, or any portion

                  thereof, is disputed, the debt collector will obtain verification of

                  the Debt or a copy of a judgment against the consumer and a copy

                  of such verification or judgment will be mailed to the consumer by

                  the debt collector; or,

               (e) a statement that, upon the consumer's written request within the

                  thirty-day period, the debt collector will provide the consumer

                  with the name and address of the original creditor, if different from

                  the current creditor.

         52.      The Defendants’ actions render them liable for the above-stated

   violations of the FDCPA, and Mr. Smith is therefore entitled to statutory

   damages not to exceed $1,000.00 as well as other relief.




                                       Page 11 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 12 of 14 PageID 12




          WHEREFORE, Mr. Smith respectfully requests this Honorable Court

   enter judgment against the Defendants, jointly and severally, and for her as

   follows:

          a.     Statutory damages of $1,000.00, pursuant to 15 U.S.C. §

                 1692k(a)(2)(A);

          b.     Actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

          c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

                 1692k(a)(3); and,

          d.     Such other relief that this Court deems just and proper.


          a.     Such other relief that this Court deems just and proper


                              COUNT II
                 DEFENDANTS’ VIOLATIONS OF THE FCCPA

          53. Mr. Smith adopts and incorporates paragraphs 1 – 43 as if fully

   restated herein.

          54. The Defendants violated Section 559.72(9), Florida Statutes, when

   they asserted rights which do not exist, which the Defendants knew did not

   exist, specifically: (1) the right to collect a consumer debt in Florida without first

   acquiring a CCA License from the Florida Office of Financial Regulation, (2)




                                      Page 12 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 13 of 14 PageID 13




   the right to cause Mr. Smith’s driver’s license to be suspended, and (3) the right

   to report negative information to DAC, which WRA has no legal ability to do.

          55. The Defendants violate Section 559.72(18), Florida Statues, when

   they attempted to collect the Debt directly from Mr. Smith after receiving notice

   that he was represented by undersigned counsel regarding the Debt.

          56. The Defendants’ actions were willful and intentional in that they

   were part of a strategy designed to maximize their profits at the expense of the

   consumer and his family.

          57. By their conduct, the Defendants are liable for the above-stated

   violations of the FCCPA.

          WHEREFORE, Mr. Smith respectfully requests this Honorable Court

   enter judgment against the Defendants, jointly and severally, and otherwise

   solely, for:

          a.      Statutory damages of $1,000.00 pursuant to Section 559.77(2),

                  Florida Statutes;

          b.      Actual damages pursuant to Section 559.77(2), Florida Statutes;

          c.      Punitive damages for the Defendants’ blatantly illegal and

                  reprehensible conduct pursuant to Section 559.77(2), Florida

                  Statutes;




                                      Page 13 of 15
Case 8:21-cv-01757-SDM-AAS Document 1 Filed 07/20/21 Page 14 of 14 PageID 14




         d.     Injunctive relief preventing the Defendants from attempting to

                collect the alleged debt from Mr. Smith pursuant to Section

                559.77(2), Florida Statutes;

         e.     Reasonable costs and attorney’s fees pursuant to pursuant to

                Section 559.77(2), Florida Statutes; and,

         f.     Such other relief that this Court deems just and proper.



                            JURY TRIAL DEMANDED

   Mr. Smith demands a jury trial on all issues so triable.

         Respectfully submitted this July 20, 2021, by:

                                                      /s/ Thomas M. Bonan
                                                      Thomas M. Bonan, Esquire.
                                                      FBN: 118103
                                                      SERAPH LEGAL, P. A.
                                                      1614 N 19th Street
                                                      Tampa, FL 33605
                                                      Tel: 813-321-2347
                                                      Fax: 855-500-0705
                                                      Tbonan@SeraphLegal.Com
                                                      Counsel for Plaintiff




                                     Page 14 of 15
